Title: From George Washington to Robert Townsend Hooe, 21 February 1786
From: Washington, George
To: Hooe, Robert Townsend



Sir,
Mot Vernon 21st Feby 1786.

Your Letter of the 17th did not get to my hands ’till yesterday, or it should have received an earlier acknowledgment.
Mr Hiebert either mistook me, or Messrs Valk, Berger & Schouter have misunderstood him: for acquainting the former that a company of which I am a member was desireous of employing

a number of hands to drain the great Dismal Swamp near Norfolk, & that I had been requested by it to enquire upon what terms two or three hundred Palatines or Hollanders could be imported for that purpose, his opinion being asked, he answered that he should see Messrs Valk, Berger & Schouter in a few days, (for he was then on the eve of a journey to Boston) & would know from them, or advised me to apply to them (I do not now recollect which) to obtain knowledge of the practicability & convenience of the measure. All I aimed at was information myself; & if the above gentlemen can give it to me, it would oblige me. The Company would wish to know upon what terms they, or any others, in their opinion would engage to deliver 300 able labourers, Germans or Hollanders, not more than eight women, at Norfolk. Whether these would come under Indenture, & for what term; or upon wages, & what. In a word what they would stand the Company pr poll, in either case, delivered at Norfolk—freight, procuring them, & every accidental expence included, to the moment of such delivery at the Ship’s side. I am &c.

G: Washington

